Citation Nr: 0018342	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-11 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  A determination of the propriety of the initial 
disability rating of 30 percent assigned to the veteran's 
service-connected post-traumatic stress disorder (PTSD) prior 
to January 6, 1999.

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the veteran's claim for 
service connection for hypertension, and granted the 
veteran's claim for service connection for PTSD, and assigned 
a 30 percent disability rating thereto.  The veteran filed a 
timely appeal to this adverse determination.

The Board notes that in September 1999, following the receipt 
of VA examination reports, private medical records, and the 
transcript of the veteran's hearing, the RO increased the 
evaluation for the veteran's service-connected PTSD 
disability from 30 percent disabling to 70 percent disabling, 
effective January 6, 1999.  The Board notes that in a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
There is nothing in the record to show that the veteran 
expressly stated that he was only seeking a 70 percent rating 
for his PTSD.  Further, there is no written withdrawal of 
this issue under 38 C.F.R. § 20.204 (1999).  Therefore, the 
Board will consider the increased rating decision on appeal.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's current hypertension, first diagnosed many 
years after service, is not etiologically related to service, 
and is neither caused nor aggravated by a service-connected 
disability.

3.  Prior to January 6, 1999, the veteran's PTSD caused 
deficiencies in most areas of the veteran's life, including 
work, family relations, and mood, due to such symptoms as 
suicidal ideation, obsessional rituals, near continuous 
depression, impaired impulse control, neglect of personal 
appearance and hygiene, and difficulty in adapting to 
stressful circumstances, including work.

4.  The veteran is currently unemployable due to his PTSD.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service and is not due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The schedular criteria for a 70 percent rating for the 
veteran's PTSD prior to January 6, 1999 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  The schedular criteria for a 100 percent rating for the 
veteran's PTSD after January 5, 1999 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hypertension

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hypertension is plausible or 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for hypertension includes his service medical 
records, which are negative for any recorded complaint or 
diagnosis of, or treatment for, hypertension.

The first diagnosis of hypertension is found in a treatment 
note dated in September 1994 from Tillamook County Health 
Department.  This diagnosis was subsequently confirmed in 
various VA and private treatment records, and the veteran was 
prescribed medication for control of this disorder.

However, the veteran's claims file contains only two medical 
statements regarding the etiology of his hypertension.  The 
first is a statement dated in April 1999 from Paul E. 
Betlinski, M.D.,  the medical director of the Tillamook 
County Health Department.  Dr. Betlinski offered the 
following diagnosis and opinion:

[The veteran] is a veteran with a 
confirmed diagnosis of Post Traumatic 
Stress Disorder who also has 
hypertension.  A literature search 
demonstrates an increased incidence of 
cardiovascular disorders, including 
hypertension, in people with PTSD.  It is 
very likely that [the veteran's] 
hypertension is directly related to his 
diagnosis of PTSD and will be a lifelong 
physical health problem requiring 
control.

The second statement is from a VA cardiologist, and was 
rendered in August 1999 in response to an RO request for an 
examination and opinion by a Board-certified cardiologist 
regarding the etiology of the veteran's hypertension.  At 
that time, the examiner stated that he had reviewed the 
veteran's claims file, including the transcript of a hearing 
held in April 1999, at which time he alleged that his 
hypertension had been either caused or worsened by his PTSD, 
and treatment notes from the veteran's mental health 
provider.

Regarding the question of a causal relationship between the 
veteran's PTSD and his hypertension, the examiner offered the 
following opinion:

Upon review of the patient's chart, the 
timing and underlying etiology of the 
hypertension is unclear.  Therefore, a 
precise temporal relationship between the 
onset of the patient's hypertension and 
the traumatic event (Vietnam war 
experience) cannot be made.  Furthermore, 
the review of the literature suggests 
that post traumatic stress disorder may 
aggravate the treatment of a patient's 
underlying hypertension, however there is 
no clear causal relationship.

The examiner then addressed the issue of the question of 
whether the veteran's PTSD symptoms had worsened his 
hypertension, to wit:

The transcripts from the hearing held 
[on] August 21, 1999 suggest there has 
been significant deterioration over the 
past two years.  However, when reviewing 
the notes from the patient's primary care 
provider, the patient's hypertension has 
been stable without elevation of his 
blood pressure, or increase in his 
medical regimen.  In fact, the patient's 
cardizem CD was decreased from 180 mg 
once a day in 1997 to its current dose of 
120 mg once a day.  Moreover, according 
to the clinic notes, the patient's blood 
pressure has responded nicely to this 
decrease in medication dose.

In summary, the examiner concluded that "it is my opinion 
that the patient's hypertension is neither caused or worsened 
by his worsening symptoms from post traumatic stress 
disorder."

In analyzing the veteran's claim, the Board notes that there 
is no evidence that the veteran incurred hypertension while 
in service, some 25 years prior to the first diagnosis of 
record, and, indeed, the Board does not understand the 
veteran to be alleging that his hypertension is directly 
related to service.  Instead, the veteran maintains that his 
"hypertension is a direct result of my P.T.S.D.," 
apparently due to the stress caused by his PTSD disorder.  

Of the two relevant medical opinions of record, the Board 
finds that the August 1999 VA cardiologist's opinion finding 
no medical link between the veteran's hypertension and his 
PTSD is more probative and persuasive than the April 1999 
opinion by Dr. Betlinski for several reasons.  First, Dr. 
Betlinski is a primary care physician engaged in family 
practice.  By contrast, the examiner who performed the 
veteran's August 1999 examination is a cardiologist, and as 
such his opinion as to the causation of a cardiovascular 
disorder, such as hypertension, is more probative. 

Second, Dr. Betlinski's statement contains no evidence that 
he had reviewed any medical or historical evidence relating 
to the veteran's hypertension and PTSD.  By contrast, the VA 
examiner specifically noted that he had formed his opinion 
after reviewing all prior medical evidence in the veteran's 
claims file, including the opinions and statements of Dr. 
Betlinski, among others, the veteran's hearing transcript, 
and a longitudinal review of the history of the veteran's 
hypertension and treatment therefor. 

Third, Dr. Betlinski did not offer any specific support for 
linking the veteran's hypertension to the veteran's PTSD, but 
rather cited only a statistical "increased incidence" of 
cardiovascular disorders in all people with PTSD, as 
discovered in a search of unspecified "literature."  By 
contrast, the VA cardiologist cited specific details of the 
veteran's hypertensive disorder, including trends in his 
particular blood pressure readings, the significance of 
changes in the amount of medication required for control of 
the veteran's hypertension, and the fact that his blood 
pressure had remained stable over time without any increase 
in his medical regimen.

Finally, Dr. Betlinski stated his opinion in equivocal terms, 
noting that it was "likely" that the veteran's hypertension 
was linked to his PTSD.  By contrast, the VA cardiologist 
stated his opinion with more certainty, opining that "it is 
my opinion that the patient's hypertension is neither caused 
[n]or worsened by his worsening symptoms from post traumatic 
stress disorder."

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for hypertension.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  PTSD rating prior to January 6, 1999

The veteran has claimed entitlement to a rating in excess of 
30 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in September 1997.  Accordingly, his claim must 
be deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the level of severity of the veteran's 
PTSD prior to January 6, 1999 includes a report from Vince 
Morrison, L.C.S.W., a therapist in private practice.  Mr. 
Morrison stated that the veteran's symptomatology included 
the following:  daily intrusive images; dissociative 
episodes/derealization; panic attacks which cause the veteran 
to leave shopping and to isolate in his home or car; startle 
reactions and vigilance; sleep disturbances, including 
nightmares, restlessness, waking up and running into walls; 
avoiding talking about Vietnam experiences; and episodes of 
"big depression."  

The examiner noted that the veteran had worked as a 
respiratory therapist for approximately 10 years, but 
eventually had to leave this position due to stress.  Since 
that time, he reportedly had worked in seasonal or part-time 
positions, and currently worked part-time at a local hardware 
store due to the flexibility to leave work when he needed to 
because of anxiety/stress.  He also operated a small, 
infrequently open business selling radio-controlled planes, 
but planned to close this business due to the stress of 
trying to operate it.  He complained of being unable to 
manage dealing with people.  Mr. Morrison rendered an Axis I 
diagnoses of PTSD, moderate, including panic, and secondary 
dysthymia.  A Global Assessment of Functioning (GAF) score of 
45-50 was assigned.

Later in August 1997, the veteran underwent a VA PTSD 
examination.  At that time, the veteran reported that he had 
held 5 or 6 jobs since getting out of the military, with 
several of these having been seasonal jobs.  He reported that 
his last job was as a respiratory therapist in a hospital.  
He complained that his department was sold, and that the 
bureaucracy with the new company made the job too difficult 
and he quit.  He stated that he currently worked 3 days per 
week at a hardware store, and also owned a store which he was 
trying to sell because he was becoming so impatient with 
customers.  He complained that he had a lot of problems 
dealing with people. 

On mental status examination, the veteran's concentration was 
fair, and his memory was slightly impaired.  His thought 
processes were logical and goal-oriented.  His speech was 
unremarkable, and his behavior was cooperative, friendly and 
appropriate.  His mood was somewhat anxious, although his 
affect was appropriate.  He complained of constant intrusive 
distressing thoughts of Vietnam, distressing dreams of 
Vietnam 4 to 5 times per week, and flashbacks once or twice 
per week.  He stated that he isolated himself, and had no 
interest in participating in group activities.  However, he 
stated that he was close to his wife and his son, and had 1 
or 2 friends in addition to a continuing relationship with 
his mother and brother.  He stated that he only slept 
approximately 6 hours per night, and his wife stated that he 
became angry easily over insignificant things.  He reported 
being hypervigilant, and avoided watching war movies.  The 
examiner rendered an Axis I diagnosis of PTSD, and noted that 
the veteran indicated that he was having some problems with 
his work situation because of his lack of desire to be around 
other people and his increased impatience.  The examiner also 
noted under Axis IV that the veteran appeared to have a 
fairly stress-free life except for his thoughts about 
Vietnam, and had some connections with other people.  A GAF 
score of 65 to 70 was assigned.

The veteran also underwent a VA Social and Industrial Survey 
in August 1997.  At that time, the social worker who 
conducted the survey again indicated that the veteran was 
working 3 days per week at a hardware store, which was "a 
flexible job and fairly low stress for the veteran."  She 
also indicated that he had had a kite and hobby shop for 6 
years, but was selling it because he did not want to deal 
with customers anymore.  He again reported having had many 
conflicts with customers and dealing with authority and 
bureaucracy.  The veteran stated that he belonged to a model 
airplane club, but did not attend any meetings.  He reported 
that he had been married 3 times, having married his current 
wife 5 years earlier.

On mental status examination, the veteran complained of 
nightmares, flashbacks, hypervigilance and an exaggerated 
startle response.  He complained that he had difficulty 
dealing with other people on the job, and had had some panic 
attacks.  The examiner stated that the veteran's industrial 
impairment appeared to be moderate, due to his difficulty 
dealing with people on the job, both customers and authority 
figures.  However, he felt that he was able to handle his 
part-time position at a hardware store because it offered him 
a fair amount of flexibility, both in terms of job duties and 
in being allowed to take breaks when needed.  She also opined 
that the veteran's social impairment was moderate, noting 
that he did have some friends that he saw casually from time 
to time.  However, she noted that he did prefer to isolate 
and be alone much of the time.

Most recently, the veteran again underwent a VA PTSD 
examination in April 1998.  At that time, the examiner 
recorded essentially the same history, and similar findings 
on examination.  Of note were the veteran's comments that he 
sometimes became overwhelmed with rage, and that he had 
trouble controlling himself.  He also stated that he was 
easily angered, and had thought about attacking his neighbors 
who were bothering him.  He also reported thoughts of 
suicide.  The final Axis I diagnosis was of PTSD, chronic, 
moderate in degree.  The examiner also indicated under Axis 
IV that the veteran was a socially isolated, angry, depressed 
person who did not have very good stress tolerance.  A GAF of 
60 was assigned, with moderate symptoms.

The examiner then commented that the veteran's symptoms since 
the time of his last VA examination in August 1997 were 
perhaps "a little bit worse," but that essentially, his 
evaluation was very similar to that of the previous examiner.  
He noted that the veteran had a good relationship with his 
wife, had some relationships at work, and had a good 
relationship with his stepson.  He also opined that the 
veteran was able to work as much as he wanted to work, 
although there was some trouble at work at times when the 
veteran did not get along well with customers.  He stated 
that despite his problems, the veteran was "making it" in 
life, and was able to handle his ongoing symptoms related to 
his Vietnam experience "reasonably well."

In April 1999, the veteran testified at a hearing before an 
RO hearing officer.  Although this hearing occurred after 
January 5, 1999, the Board finds that it must be considered 
since the veteran's testimony addressed his symptomatology 
during the period in question, i.e., the period prior to 
January 6, 1999.  At the time of this hearing, the veteran 
complained that he suffered from outbursts of anger, and had 
trouble dealing with customers.  He reported experiencing 
flashbacks, decreased concentration, intrusive thoughts and 
anxiety.  His wife testified that he had poor personal 
hygiene, and that he needed to be reminded to take a shower.  
She stated that the veteran isolated himself and patrolled 
the house and yard to make sure everything was secure.  She 
stated that he was very short-tempered, and that she could 
not go shopping with him because he did not like being in 
crowds.  She also noted that he had recently suffered from 
anxiety attacks and forgetfulness, and often slept fitfully.  
Both the veteran and his wife indicated that his symptoms had 
worsened in the previous 2 years.

During the period in question, the veteran's PTSD was 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the 
criteria of this code, a 30 percent evaluation is warranted 
when PTSD creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After reviewing the evidence detailed above, the Board finds 
that the veteran's PTSD more closely approximated the 
criteria contemplated by a 70 percent rating prior to January 
6, 1999.  The veteran clearly had deficiencies in most areas, 
such as work, family relations, and mood, due to suicidal 
ideation, which was recorded at the time of several 
examinations, and obsessional rituals which interfered with 
routine activities, such as frequent patrolling of the house 
and yard to ensure security and an obsessive need to be aware 
of everything going on in the neighborhood at all times.  He 
also suffered from depression and impaired impulse control, 
as evidenced by his unprovoked irritability with customers 
and family members, and periods of violence, including at 
least one episode when the veteran lost control and threw 
things around his shop.  His wife also credibly testified 
that the veteran neglected his personal appearance and 
hygiene, and that she always needed to remind him to shower 
or he would not bathe.  Finally, he clearly had difficulty in 
adapting to stressful circumstances including work, and 
indeed reported that he was trying to sell his hobby shop 
because he could not deal with the stress of interacting with 
customers.

Furthermore, the Board finds that this symptomatology is 
consistent with the GAF score of 60 which was most recently 
assigned to the veteran.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 60 is 
assigned when overall functioning is characterized by 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board thus 
finds that the GAF score most recently assigned supports a 
finding of deficiencies in most areas as contemplated by a 70 
percent rating under DC 9411.

However, the Board finds that a 100 percent rating is not 
warranted by the evidence.  The veteran was able to establish 
and maintain some effective relationships, including those 
with his wife, step-son, mother and brother.  In addition, 
during the time period in question, the veteran was able to 
work at least on a part-time basis.  In this regard, the 
Board notes that the veteran stated in August 1997, at the 
time of a Social and Industrial Survey, that he was able to 
handle his part-time job due to its flexibility to 
accommodate his needs, and the examiner who performed the 
August 1998 examination stated that the veteran was able to 
work as much as he wanted, despite the trouble he had dealing 
with customers.  Furthermore, there is no evidence that the 
veteran suffered from most of the symptoms contemplated by a 
100 percent rating during the period prior to January 6, 
1999, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
disorientation as to time or place, or memory loss for the 
names of close relatives, own occupation, or own name.  

Therefore, the Board finds that the veteran is entitled to an 
initial disability rating of 70 percent prior to January 6, 
1999.



III.  Increased rating for PTSD after January 5, 1999

In November 1999, the RO issued a rating decision which 
increased the disability rating assigned to the veteran's 
PTSD from 30 percent to 70 percent disabling, effective 
January 6, 1999.  Evidence relevant to the level of severity 
of the veteran's PTSD from that date to the present includes 
the report of a VA examination conducted in May 1999.  At 
that time, the veteran complained of severe symptoms of 
depression as well as recurring panic attacks and an increase 
in symptoms of PTSD.  He stated that he suffered from severe 
flashbacks in which he heard voices and hallucinated.  He 
complained of recurring problems with suicidal and homicidal 
ideation, and stated that his depression was worsening. The 
examiner commented that the veteran "appears to suffer from 
severe emotional, social and industrial impairment as a 
result of his psychiatric conditions," noting that he was 
only marginally employable as a result of his inability to 
work full-time or to work around customers.  The examiner 
rendered an Axis I diagnosis of PTSD, chronic and severe, 
with secondary panic attacks, and major depressive disorder, 
chronic, recurrent, and severe, secondary to PTSD.  A GAF 
score of 41 was assigned.

Also relevant are two statements from Vince Morrison, M.S.W., 
the veteran's treating therapist.  The first such statement 
is dated in September 1999, at which time Mr. Morrison stated 
that the veteran's condition had "worsened significantly" 
over the previous year.  He concluded that "[a]t this point, 
I do not believe it appropriate that he continue work, as it 
has produced ongoing episodes of anxiety, temper problems, 
panic attacks and destabilization in his life.  It is my 
opinion the PTSD is of such severity that he should be 
designated totally disabled." (emphasis added).

The second statement from Mr. Morrison is dated in January 
2000, and provides more detail regarding the veteran's 
symptomatology.  At that time, he offered the following 
observations and opinion:



It has become more apparent to me over 
the last few months that the quality of 
[the veteran's] life has, unfortunately, 
been in decline.  His ability to avoid 
property damage at home has diminished; 
his ability to avoid hostilities at 
customers at his work has diminished (his 
amount of worktime is being reduced 
because he is inability [sic] to 
"handle" being at work); his ability to 
contain the traumatic memories of his 
combat experiences in Vietnam has 
diminished; his ability to maintain 
emotional closeness with his wife has 
decreased; his tolerance to stress 
overall has significantly diminished.  
Specific symptoms include increase in 
panic, dissociative episodes occurring 
daily and more frequent visual 
hallucinations.  Sleep patterns have been 
substantially disrupted by nightmaring 
and night sweats/terrors resulting in 
infrequent and erratic patternssleep 
[sic].  His sense of orientation has 
suffered related to time, purpose and 
location.  Going into stores into the 
community occurs only when absolutely 
necessary, resulting in isolating in his 
home and symptoms of agoraphobia.  The 
paranoia has increased related to 
compulsive tasks of checking doors, 
windows and the areas outside his home.

As such, it is my opinion that [the 
veteran] should not be in the workplace 
for his safety and that of the community.  
I believe [the veteran] should be 
designated as totally and permanently 
disabled from his PTSD.
 
(emphasis added).  

A review of this evidence reveals that the veteran is indeed 
totally disabled due to his PTSD.  Although it appears that 
the veteran is still working in a very limited capacity 
(reduced by an unspecified amount from his earlier 3 days per 
week), the Board notes that his inability to tolerate and 
work around others has progressed to the point where his 
treating therapist has twice stated that, in his opinion, the 
veteran is psychiatrically precluded from meaningful 
employment, and, indeed, that it is dangerous for him to 
continue with even this very limited employment.  
Furthermore, the Board notes that examiners have repeatedly 
found that the veteran's PTSD has worsened considerably since 
January 1999, and indeed his GAF score, assessed at 60 in 
April 1998, was reduced to only 41 in May 1999, approximately 
1 year later.  In addition, these examiners have provided 
specific and concrete examples of how the veteran's 
symptomatology has recently worsened, including findings of 
many of the criteria for a 100 percent rating, such as 
persistent hallucinations, persistent danger of hurting self 
or others, and disorientation to time or place.  Finally, the 
Board notes that the veteran's treating therapist has opined 
that the veteran "should be designated as permanently and 
totally disabled from his PTSD."  While this medical opinion 
is not determinative in terms of the Board's legal 
determination of whether the veteran is totally 
occupationally and socially impaired, it is clearly 
supportive of the Board's finding.

Therefore, the Board finds that the veteran is entitled to an 
increased disability rating to 100 percent, effective from 
January 6, 1999.











ORDER

Service connection for hypertension is denied.

A disability rating of 70 percent for the veteran's PTSD 
prior to January 6, 1999 is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

